DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claim 1 is independent.
Claims 1-3, 5, and 7 are currently amended.
Claims 4 and 6 are original.
Claims 8-20 are withdrawn.


Response to Arguments
35 U.S.C. 112(a)
The prior rejection of claims 1-7 under 35 U.S.C. 112(a) are withdrawn in view of the current amendments.
35 U.S.C. 112(b)
The prior rejection of claims 2-3 under 35 U.S.C. 112(b) are withdrawn in view of the current amendments.
35 U.S.C. 102(a)(1)
Applicant’s arguments regarding the prior rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Spodak (US 2015/0379283) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim is directed to a “dynamic transaction card” (“A dynamic transaction card comprising:”). However, the card is also used to describe a limitation (“configured to cause the card to”). This is improper as the “card” is not fully defined.  It is improper to use a word in its own definition.  
Further, it is unclear as to how the instructions “cause” the card to perform the subsequently claimed actions.
For purposes of further examination, the limitation “instructions that are configured to cause the card to … ” are interpreted as “instructions, which when executed by the embedded microprocessor, causes the microprocessor to: …”.
Dependent claims 5 and 7 are rejected for similar reasons as claim 1.
Dependent claims 2-4 and 6 do not remedy the deficiency of the claims from which they depend and are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfield (US 2019/0114623) in view of Candelore (US 2016/0086287 A1).

Regarding claim 1, Wurmfield discloses a dynamic transaction card comprising:
one or more light emitting elements (see Fig. 4 display 416, para. 0155-0159);
a transceiver (see para. 0022)
an embedded microprocessor (see para. 0009, 0017, 0022); and 
memory in communication with the embedded microprocessor and storing instructions (see para. 0123) that are configured to cause the card to:
receive an indication that a concern exists (see para. 0047-0048); and
in response to receiving the indication, control the one or more light emitting elements to display a visual indication corresponding to the concern (see para. 0047-0048).
Wurmfield does not explicitly disclose receiving, from a transaction terminal, a location information corresponding to a current location of the transaction terminal; wirelessly transmitting , via the transceiver and to a mobile device, the location information; and receiving an indication that a location-specific security concern exists.
Candelore teaches receiving, from a transaction terminal, a location information corresponding to a current location of the transaction terminal; wirelessly transmitting , via the transceiver and to a mobile device, the location information; and receiving an indication that a location-specific security concern exists (see para. 0100-0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the card of Wurmfield to include receiving, from a transaction terminal, a location information corresponding to a current location of the transaction terminal; wirelessly transmitting , via the transceiver and to a mobile device, the location information; and receiving an indication that a location-specific security concern exists.
One skilled in the art would have been motivated to make them modification to provide an authorization signal from the device to the card (see para. 0102).

Regarding claim 2, Wurmfield discloses wherein the indication that the concern exists is received from the mobile device via the transceiver (see para. 0022, 0047-0048).

Regarding claim 3, Candelore teaches wherein the location information corresponds to a transaction request (see para. 0100-0103).

Regarding claim 4, Candelore teaches wherein the indication that the location-specific security concern exists is received from the transaction terminal (see para. 0100-0103).

Regarding claim 5, Wurmfield discloses receiving, from the mobile device, a temporary transaction account number; and provide the temporary transaction account number to the transaction terminal to effectuate a purchase in response to the location-specific security concern existing (see para. 0159-0163).

Regarding claim 6, Caneelore teaches wherein the location information comprises a merchant identifier corresponding to a merchant associated with the transaction terminal (see para. 0100-0103).

Regarding claim 7, Candelore teaches receiving the location information from the transaction terminal during a transaction authorization attempt (see para. 0100-0103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC T WONG/Primary Examiner, Art Unit 3692